DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 10-18, in the reply filed on 12/16/21 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210353125 by Park in view of U.S. Patent Application Publication 20220002932 by Kessler et al.
As to claim 10, Park teaches a dishwashing comprising a tub 120 (fig. 2); wash racks 244, 246; an air inlet 411 (fig. 4); an air exhaust outlet 413; and a controller configured to initiate an operation sequence (para. 131).
Park does not teach a gas sensor to transmit an air quality signal, measuring an air quality characteristic during a drying cycle, determining the characteristic is below a 
While Kessler does not explicitly teach calculating a drying time once the measured humidity is below a threshold, it does teach that the sensor’s resistance value has a sudden drop at the beginning of the drying cycle, water circulation is subsequently stopped, and then the gradual evaluation of evaporation a water film on the electrodes of the humidity sensor can take place (paras. 169, 172).  It follows that a calculation of the drying time begins after the sudden drop and subsequent stopping of water circulation, at such time the sensor resistance would be below a maximum threshold (see fig. 6).  Additionally, one of ordinary skill in the art would have readily understood that the calculation would necessarily require the sensor resistance to be blow a maximum to determine a drying rate as a change over a predetermined time interval (see para. 101).  It would therefore have been obvious to one of ordinary skill in the art 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 11, one of ordinary skill in the art would have recognized as obvious that calculating the drying time would be at least in part based on the elapsed time between the initiation of the drying cycle at when the humidity drops below the threshold, since the duration of the drying cycle would be understood to be inclusive of not only the time subsequent to the calculation of the remaining drying time, but also of the drying time prior to the calculation.
As to claim 15, Park teaches a heating unit 415 and a fan 414 upstream from the heating unit, and further teaches activating the heating unit at a first power level and initiating the fan to circulate air over the heating unit and into the dishwasher (para. 147).
As to claim 17, Park does not explicitly teach increasing the power level of its heating in response to a calculated dry time being greater than a threshold.  However, it does teach that the power level of its heater is increased if a measured temperature of the washing space does not meet a threshold (fig. 17).  From this teaching of Park one of ordinary skill in the art would understand a positive correlation between washing space temperature and drying time (drying time would be increased at a lower temperature, and drying time decreased at a higher temperature).  Such correlation would have been .

Allowable Subject Matter
Claims 12-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711